Dear Mr. Detiller:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the Gramercy Volunteer Fire Department, you have asked for our opinion on whether the Gramercy Volunteer Fire Department is legally obligated to provide fire protection services for the Town of Gramercy, if the Town does not provide any funding for, or secure a contract with the Gramercy Volunteer Fire Department.
Your request indicates that the Gramercy Volunteer Fire Department's fire protection district, as defined by the St. James Parish Council, geographically includes the unincorporated south eastern portion of St. James Parish and also includes the Town of Gramercy. Your request goes on to indicate that the Gramercy Volunteer Fire Department is currently being funded by a tax millage which is collected parish wide.
Although there is no written contract between the Gramercy Volunteer Fire Department and the Town of Gramercy, we are of the opinion that a contractual relationship exists between the Gramercy Volunteer Fire Department and St. James Parish. Accordingly, we are of the opinion that the Gramercy Volunteer Fire Department is obligated to provide fire protection services to the Town of Gramercy.
La. R.S. 33: 2101 authorizes a parish or fire district to contract with a volunteer fire department to provide fire protection within the fire protection district created or governed by the parish pursuant to R.S. 40:1492.1 As indicated, the Gramercy Volunteer Fire Department receives funding from a parish-wide millage. Residents of the Town of Gramercy pay this millage. Further, St. James Parish Council resolutions 86-156 and 06-120 both reference this parish-wide millage indicating that 60% of the assessment shall be dedicated "for payments of expenses and capital expenditures for the six volunteer fire departments currently accredited by the St. James Parish Council." In addition, St. James Parish Council Ordinance 06-06 formally recognizes the six volunteer fire departments within the Parish, which includes the Gramercy Volunteer Fire Department, and goes on to state that "each fire department was established to respond to a variety of calls within certain jurisdictional areas within the Parish" and further defines the jurisdictional area of the Gramercy Volunteer Fire Department.
Under the facts presented, it is our opinion that a contractual relationship exists between the Gramercy Volunteer Fire Department and St. James Parish, obligating the Gramercy Volunteer Fire Department to provide fire protection services within the geographical area defined by the St. James Parish Council. The Town of Gramercy is located within this defined geographical area. As such, the Gramercy Volunteer Fire Department must provide fire protection services to the Town of Gramercy. We also recommend that the parties formalize the agreement thru a written contract, in order to more clearly define each parties obligations and responsibilities.
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours very truly,
 CHARLES C. FOTI, JR.
 Attorney General
  BY:_______________________
 MICHAEL J. VALLAN
 Assistant Attorney General
  CCF, JR/MJV/crt
1 La. R.S. 33:2101 does not require that contracts be written.